 In the Matter of V. LA ROSA& SONS,INC.andCOMMITTEE FORIN-DUSTRIALORGANIZATION ON BEHALF OF THE EMPLOYEES OF V.LA ROSA & SONS, INC.In the Matter of V. LA ROSA & SONS, INC.andMACARONI & NOODLEWORKERS,L. I. U. No. 633,AFFILIATEDWITH THE COMMITTEE FORINDUSTRIAL ORGANIZATIONCases Nos. R-978 and C-809, respectively.Decided December 6, 1938Macaroni Products ManufacturingIndustry-Settlement:stipulation provid-ing for reinstatement of discharged employee,withdrawal of recognition ofcompany-dominated union,and recognition of complaining union as collectivebargaining agent for employees-Order: entered onstipulation-Investigation ofRepresentatives:petition for, dismissed, in view of order to bargain.Mr. Christopher W. Hoey,for the Board.Mr. Charles W. PhilipbarandMr. Charles W. Philipbar, Jr.,ofNew York City, for the respondent.Mr. Joseph Jordan,of New York City, for the CollectiveBargain-ing Committee.Mr. Michael Ricciardelli,of New York City, for Local No. 663.Mr. Langdon West,of counsel to theBoard._DECISIONANDORDERSTATEMENT OF THE CASEOn December 6, 1937, the Committee for Industrial Organizationon behalf of the employees of V. La Rosa & Sons, Inc., filed with theRegional Director for the Second Region (New York City), a peti-tion alleging that a question affecting commerce had arisen con-cerning the representation of employees of V. La Rosa & Sons, Inc.,New York City, herein called the respondent, and requested an inves-tigation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On January 17, 1938, Macaroni & Noodle Workers Local IndustrialUnion No. 663,1 herein called Local No. 663, affiliated with the Com-' In the pleadingsthe namewas abbreviated to Macaroni & Noodle Workers, L I. U.No. 663.10 N. L.R. B, No. 15.218 DECISIONS AND ORDERS219mittee for Industrial Organization, filed charges withthe RegionalDirector for the Second Region against the respondent,alleging thatthe respondent had engaged in andwas engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2), and (5) of the Act.On February 7, 1938, the National LaborRelationsBoard, herein called theBoard,acting pursuant to ArticleIII, Sections 3 and 10 (c) (2), and Article II, Section 37 (b), ofNational Labor Relations Board Rules andRegulations-Series 1, asamended, ordered a consolidationof these casesand ordered an in-vestigation of the question concerning representation and authorizedthe Regional Director to conduct it and to providefor anappropriatehearing upon due notice.On April 4, 1938, and on July 1, 1938, respectively, the Board bythe Regional Director issued its complaint and amendment theretoagainst the respondent, alleging that the respondent had engaged inand was engagingin unfairlabor practices affecting commerce withinthe meaning of Section 8 (1), (2), and (5) and Section 2 (6) and (7)of the Act. The complaint, notice of hearing thereon, and amendmentto the complaint, were duly served upon the respondent, Local No.663, and on an unaffiliated labor organization of therespondent'semployees known as V. La Rosa Employees Association and as theCollective Bargaining Committee of the Employees of V. La Rosa &Sons,Inc., herein called the Collective Bargaining Committee.Thepetition and notice of hearing thereonwere alsoserved upon the sameparties.Concerning the unfair labor practices the complaint, as amended,alleged in substance that, although a majority of the respondent'semployees in a unit appropriate for the purposes of collective bar-gaining designated Local No. 663 as their representative, the respond-ent refused to bargain with Local No. 663; that the respondentdominated and interfered with the formation and administration ofthe Collective Bargaining Committee; and that the respondent, by theaforesaid acts and by urging, persuading, and warning its employeesto refrain from becoming or remaining members of Local No. 663,by threatening its employees with reprisals for joining Local No. 663,and by other acts, interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.The respondent filed its answer dated April 7, 1938, in which itadmitted the allegations concerning the nature and scope of itsbusinessand that it had refused to bargain with Local No. 663. Therespondent in its answer moved to dismiss the complaint on thegrounds that the allegations of the complaint were not supported bythe allegations of the charge and that the charge. failed to complywith the Rules and Regulations of the Board.On April 12, 1938,the Collective Bargaining Committee filed its petitionto intervene in 220NATIONAL LABOR RELATIONS BOARDthe representation case, and thereafter this petition was granted bythe Regional Director.-Pursuant to notice, a hearing was held on July 8, 12, 13,-14, 15,18, 19, 20, 21, 22, and 25, 1938, at Nev,, York City, before Paul Davier,the Trial Examiner duly designated by the Board.All parties par-ticipated in the hearing, and were represented by counsel.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveralrulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the TrialExaminerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.During the hearing an oral stipulation, whichhad been agreed to by the parties, concerning the nature and scopeof the respondent's business, was read into the record withoutobjection.On July 12, 1938, the Trial Examiner granted the motion made bycounselfor the Collective Bargaining Committee to extend its inter-vention to that part of the case involving the allegation that therespondent had dominated and interfered with the formation and ad-ministration of the Collective Bargaining Committee.Thereafterthe Trial Examiner granted the motion made by counsel for theBoard to amend the complaint so as to allege the discriminatory dis-charge of one employee within the meaning ofSection 8 (3) ofthe Act.2The TrialExamineralso granted the motion made bycounsel for the respondent to amend the respondent's answer so as todeny this further allegation.During the hearing on July 25, 1938, the respondent, Local No. 663,and counselfor the Board entered into a stipulation concerning theterms ofa consent order which the Board could enter in the case uponits approval of the stipulation.This stipulation providesas follows:In settlementof this case, V. La Rosa &Sons, Inc., Macaroni& Noodle Workers Local Industrial Union 663, affiliated withthe Committee for Industrial Organization and National LaborRelationsBoard,Second Region,through its attorney,agree asfollows :1.V. LaRosa&Sons,Inc., at its Brooklyn plant, located at473 Kent Avenue, Borough of Brooklyn, City and State of.NewYork, shallcease anddesist :(a)From interfering with, restraining or coercing its employ-ees inthe exercise of the right to form and join or assist labororganizationsto bargain collectively -through representatives of2 On July 21,1938, Local No. 663 filed with the Regional Director a supplemental chargein support of this amendment to the complaint.It was received in evidence at the hearingon the same date. DECISIONS AND ORDERS221their own choosing and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid orprotection.(b)From dominating or interfering with the formation oradministration of any labor organization and from contributingsupport of any kind to any labor organization.(c)From discouraging membership in Macaroni&NoodleWorkers Local Industrial Union 663 affiliated with Committeefor Industrial Organization,or any other labor organization bydiscrimination in regard to hire and tenure of employment orany term or condition of employment.(d)From refusing to bargain collectively with Macaroni &Noodle Workers Local Industrial Union 663 affiliated with Com-mittee for Industrial Organization as the exclusive representativeof its plant,production,packaging and maintenance employees inthe said Brooklyn plant located at 473 Kent Avenue, Brooklyn,New York, exclusive of salesmen,chauffeurs,and chauffeurs'helpers and supervisory and clerical employees.The clericalemployees,include all employees in the office building at 473Kent Avenue,Brooklyn,namely, office help, advertising employ-ees, premium workers and the one employee now classified as akitchen employee.2.That V. La Rosa & Sons,Inc.,will take the followingaffirmative action in order to effectuate the policies 'of theNational Labor Relations Act :(a)Withdraw all recognition at its Brooklyn plant from theCollective Bargaining Committee of the employees of V. La Rosa& Sons, Inc., and from La Rosa Employees Association as repre-sentatives of its employees,at said Brooklyn plant, for the pur-pose of dealingWith V.La Rosa & Sons, Inc., concerning griev-ances, labor disputes,wages, rates of pay, hours of employment,or conditions of work, and completely disestablish said Collec-tive Bargaining Committee of the employees at V. La Rosa &Sons,Inc., and La Rosa Employees Association as such represent-atives.(b)Offer to Thomas Tortomasi full reinstatement on or beforeAugust 8, 1938, as,an employee of the respondent,such reem-ployment to be not necessarily in the same position held by himon April 11, 1938, but in a similar position without prejudice tohis seniority or other rights.(c)Upon request bargaining collectively withMacaroni &Noodle Workers Local Industrial Union 663 affiliated with Com-mittee for Industrial Organization as the exclusive representa-tive for Collective Bargaining purposes of its plant,production,packaging and maintenance employees at 473 Kent Avenue, 222-,,NATIONAL LABOR RELATIONS BOARDBrooklyn plant of the respondent, exclusive of salesmen, chauf-feurs and chauffeurs' helpers and supervisory and clerical em-ployees, (the term clerical employees being intended to' havethe same meaning as indicated in paragraph 1-C, [Sic] of thisstipulation)with respect to 'rates of pay, wages, hours of em-ployment and other conditions of employment of the plant pro-duction, packaging and maintenance employees.(d)Post notices in conspicuous places throughout its 473 KentAvenue plant stating (1) that respondent will cease and desist asprovided above; (2) that such notices will remain posted for aperiod of at least thirty (30) days from the date of posting, and,(3) that the Collective Bargaining Committee of Employees ofV. La Rosa & Sons, Inc., and La Rosa Employees Association aredisestablished as representatives of respondents' employees at itsBrooklyn plant and that respondent will refrain from any recog-nition thereof as such representatives.3.An order based on the terms of this agreement may be madeby the National Labor Relations Board.4.A consent decree embodying the substance of the above orderof the Board may be entered by the Circuit Court of Appealsof the appropriate circuit upon application by the Board withoutnotice to any parties.-5.This stipulation is submitted subject to the approval of theNational Labor Relations Board at Washington, D.. C.On August 2, 1938, the respondent, Local No. 663, and counsel forthe Board entered into an amendment to the above-mentioned stipula-tion empowering the Board to make findings of fact concerning therespondent's business based on testimony adduced at the- hearing.On August 16, 1938, the Board issued an order approving the abovestipulation,making it part of the record, and transferring the pro-ceeding to the Board for the purpose of entry of a decision and orderby the Board pursuant to the provisions of the stipulation.On October 10, 1938, the respondent, Local No. 663, the CollectiveBargaining Committee, and counsel for the Board entered into afurther stipulation providing for the use of photostatic copies inplace of the original exhibits introduced by the Collective BargainingCommittee.On October 27, 1938, the Board issued its order grantingthe request of the Collective Bargaining Committee to withdraw itsexhibits and substitute therefor photostatic copies.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a New York corporation, is engaged in the manu-facture of macaroni products, with its plant at New York City. DECISIONS AND ORDERS223The principal raw materials used by the respondent in its operationsare semolina, eggs, and flour.The respondent also purchases card-board and paper for packing purposes.For the year 1937 the totalamount of raw materials used by the respondent amounted in value to$1,398,421.91.About 75 per cent of the semolina and flour and about5 per cent of the packing materials used in the respondent's operationsare shipped to the respondent's plant from points outside the Stateof New York. During the year the total value of finished productssold by the respondent amounted to $2,362,441.29.About 45 per centof these products were shipped to points outside the State ofNew York.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, the stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that V. La Rosa & Sons, Inc., New York, New York,shall :1.Cease and desist from :(a) Interfering with, restraining, or coercing its employees in theexercise of the right to form and join or assist labor organizations tobargain collectively through representatives of their own choosing andto engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection;(b)Dominating or interfering with the formation or administra-tion of any labor organization and from contributing support of anykind to any labor organization;(c)Discouraging membership in Macaroni & Noodle WorkersLocal Industrial Union No. 663 affiliated with Committee for Indus-trial Organization, or any other labor organization by discriminationin regard to hire and tenure of employment or any term or conditionof employment;(d) Refusing to bargain collectively with Macaroni & Noodle Work-ersLocal Industrial Union No. 663 affiliated with Committee forIndustrial Organization as the exclusive representative of its plant,production, packaging and maintenance employees in the said Brook-lyn plant located at 473 Kent Avenue, Brooklyn, New York, exclusiveof salesmen, chauffeurs and chauffeurs' helpers, and supervisory andclerical employees.The clerical employees include all employees inthe office building at 473 Kent Avenue, Brooklyn, namely, office help,advertising employees, premium workers, and the one employee nowclassified as a kitchen employee. 224NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition at its Brooklyn plant from the Col-lective Bargaining Committee of the Employees of V. La Rosa &Sons, Inc., and from La Rosa Employees Association as representa-tives of its employees, at said Brooklyn plant, for the purpose ofdealing with V. La Rosa & Sons, Inc., concerning grievances, labordisputes, wages, rates of pay, hours of employment, or conditions ofwork, and completely disestablish the said Collective Bargaining Com-mittee of the Employees at V. La Rosa & Sons, Inc., and La RosaEmployees Association as such representatives;(b)Offer to Thomas Tortomasi full reinstatement on or beforeAugust 8, 1938, as an employee of the respondent, such reemploymentto be not necessarily in the same position held by him on April 11,1938, but in a similar position without prejudice to his seniority orother rights;(c)Upon request bargain collectively with Macaroni & NoodleWorkers Local Industrial Union No. 663 affiliated with Committeefor Industrial Organization as the exclusive representative for col-lective bargaining purposes of its plant,' production, packaging andmaintenance employees at 473 Kent Avenue, Brooklyn plant of therespondent, exclusive of salesmen, chauffeurs and chauffeurs' helpers,and supervisory and clerical employees (the term clerical employeesbeing intended to have the same meaning as indicated in paragraph1-d, of this Order), with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment of the plant produc-tion, packaging and maintenance employees;(d)Post notices in conspicuous places throughout its 473 KentAvenue plant stating (1) - that respondent will cease and desist asprovided above; (2) that such notices will remain posted for a periodof at least thirty (30) days from the date of posting; and (3) thatthe Collective Bargaining Committee of Employees of V. La Rosa &Sons; Inc., and La Rosa Employees Association are disestablished asrepresentatives of respondent's employees at its Brooklyn plant andthat the respondent will refrain from any recognition thereof as suchrepresentatives;(e)Notify the Regional Director for the Second Region in writingwithin thirty (30) days from the date of this Order what steps the,respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the petition for an investigation andcertification of representatives pursuant to Section 9 (c) of the Act,filed by the 'Committee for Industrial Organization on behalf of theemployees of V. La Rosa & Sons, Inc. be, and it hereby is, dismissed.